Appeal from a judgment of the Supreme Court (Bradley, J.), entered August 6, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s application for parole release.
Petitioner was convicted of two counts of murder in the second degree and a single count of conspiracy in the first degree for which he is currently serving a prison term of 25 years to life. In June 1998, the Board of Parole denied petitioner’s application for parole release based upon petitioner’s offenses and his disciplinary record while incarcerated. Supreme Court dismissed petitioner’s challenge to the Board’s determination, prompting this appeal.
We affirm. Petitioner’s contention that the Board improperly relied on a recent disciplinary infraction that is currently on appeal is without merit. Inasmuch as the Board’s decision *565considered all relevant factors in denying petitioner’s parole request (see, Executive Law § 259-i [5]), further judicial review of the Board’s determination is precluded (see, Matter of Hernandez v McSherry, 271 AD2d 777; Matter of Waters v New York State Div. of Parole, 271 AD2d 779). Therefore, Supreme Court properly dismissed the petition.
Mercure, J. P., Peters, Carpinello, Graffeo and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.